Citation Nr: 1520826	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO. 10-29 805 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected bilateral degenerative joint disease with pes planus and plantar fasciitis, prior to September 14, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

 Veteran represented by: 	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from July 1983 to September 2008.  He received many decorations, to include a Bronze Star Medal, for this service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction resides with this RO instead of the Veteran's home RO due to his participation in a special program designed to facilitate claim processing immediately upon discharge from service.  

The November 2008 rating decision granted entitlement to service connection for a bilateral foot disability and assigned an initial 10 percent rating.  In a November 2011 rating decision, the RO increased the rating assigned to 30 percent, effective September 14, 2011.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an April 2014 decision, the Board, in pertinent part, granted an increased rating of 20 percent for the Veteran's bilateral foot disability prior to September 14, 2011, and denied a rating in excess of 30 percent thereafter.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties (Secretary of VA and the Veteran) agreed that a remand was necessary and filed a Joint Motion for Remand (Joint Motion) with the Court in January 2015.  The Court granted the Joint Motion in January 2015, and the appeal has returned to the Board for further action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion indicated that the Board, in the April 2014 decision, did not adequately address whether the Veteran is entitled to separate ratings for his disability of the right and left feet.  The Veteran's most recent VA examination of the feet was in November 2011, over four years ago.  Therefore, the Board determines that a remand is necessary to schedule another VA examination to assess the nature and severity of his bilateral foot disability.  38 C.F.R. § 3.159.

In a February 2015 statement, the Veteran indicated that he was receiving regular treatment for his bilateral foot disability with Central Texas VA Health Care in Temple, Texas.  All efforts to obtain these pertinent records must be undertaken prior to a final determination of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact Central Texas VA Health Care in Temple, Texas and request all relevant treatment records regarding treatment for the Veteran's bilateral foot disability dated from February 2011 to the present.  All efforts to obtain these records must be documented in the claims folder and must continue until it is determined that the records are unavailable or that further efforts to locate them would be futile.  See 38 C.F.R. § 3.159 (2014).

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral degenerative joint disease with pes planus and plantar fasciitis. The claims file and a copy of this Remand must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right and left foot disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The assessment should include a finding as to whether the overall severity of the disability of each foot is moderate, moderately severe, or severe. The examiner should also review the claims file, and to the extent possible, opine as to whether the severity of the Veteran's disability of each foot was moderate, moderately severe, or severe throughout the appeal period, indicating when changes in severity occurred and identifying the symptoms that reflect such changes.

A complete rationale for any opinion advanced must be provided. 

3. Notify the Veteran that he must report for the examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claim folder must indicate whether the notification letter was returned as undeliverable.
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the November 2011 supplemental statement of the case (SSOC). If any benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




